EXHIBIT 10.1



AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT  (“Amendment”)
is entered into as of March 10, 2020 among Cadiz Inc., a Delaware corporation
(the “Company”) and Timothy J. Shaheen (“Shaheen”).  The parties to this
Amendment are hereinafter sometimes referred to collectively as the "Parties".




RECITALS:


WHEREAS, the Parties have entered into an Amended and Restated Employment
Agreement as of June 13, 2014 (the "Agreement"); and


WHEREAS, the Agreement is terminable by either of the Parties without Cause; and


WHEREAS, the Company wishes to provide additional compensation to Shaheen for
his ongoing service as the Chief Financial Officer of the Company both prior to
and beyond the effective date of this Agreement;


NOW THEREFORE, in consideration of the above recitals, the promises and the
mutual representations, warranties, covenants and agreements herein contained,
the Parties hereby agree as follows.  Defined terms used herein shall, if not
otherwise defined in this Amendment, have the same meaning as set forth in the
Agreement.


1. Payments following Termination.  Section 6(b)(vi) is hereby added  to the
Agreement to read in its entirety as follows:


"vi. In the event that Shaheen ceases to serve as the Chief Financial Officer of
the Company at any time following the effective date of this Amendment for any
reason other than as a result of termination by the Company for Cause pursuant
to Section (a)(iii) above, the Company shall pay to Shaheen a bonus of $300,000
(the “Service Continuation Bonus”).  The Service Continuation Bonus shall be
payable to Shaheen in cash not later than ten business days following the date
that Shaheen ceases to serve as the Chief Financial Officer of the Company,
subject to such withholdings and deductions as may be required in accordance
with the normal payroll practices of the Company."


2. Existing Agreement.  Except as otherwise amended or modified herein or
hereby, the provisions of the Agreement (including, without limitation, the
heretofore existing provisions regarding payments following termination set
forth in Section 6(b) of the Agreement) shall remain in full force and effect.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
CADIZ INC.
By:  /s/ Murray Hutchison

Murray Hutchison, Chairman Compensation Committee
SHAHEEN
By:  /s/ Timothy J. Shaheen

     Timothy J. Shaheen